NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAY 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHIQUITA T. TUTTLE,                              No. 09-71599

              Petitioner-Appellant,              Tax Court No. 5661-08L

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.


                          Appeal from a Decision of the
                             United States Tax Court
                   Diane L. Kroupa, Tax Court Judge, Presiding

                            Submitted April 15, 2011**
                             San Francisco, California

Before: NOONAN and SMITH, Circuit Judges, and BLOCK, District Judge.***




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Chiquita T. Tuttle appeals the Tax Court’s order dismissing, for lack of

jurisdiction, her petition for review of a decision letter issued by the Commissioner

of Internal Revenue’s Appeals Office. We affirm for the following reasons.

      1.       The Tax Court did not clearly err in finding that Tuttle’s attorney

did not timely mail her request for a collection due process (“CDP”) hearing and,

therefore, that the Appeals Office correctly held an “equivalent hearing” in lieu of

a CDP hearing. See 26 C.F.R. § 301.6330-1(i)(1) (“A taxpayer who fails to make a

timely request for a CDP hearing is not entitled to a CDP hearing. Such a taxpayer

may nevertheless request an administrative hearing with Appeals, which is referred

to herein as an ‘equivalent hearing.’”). The Tax Court correctly held that it lacked

jurisdiction to review the result of the equivalent hearing. See id.

§ 301.6330-1(i)(2)(A-I6) (“[The Internal Revenue Code] does not authorize a

taxpayer to appeal the decision of Appeals with respect to an equivalent hearing.”).

      2.       Having held a hearing at which all parties had a full opportunity to

be heard, the Tax Court was not required to announce its oral findings of fact and

opinion in the parties’ presence.

      AFFIRMED.




                                          2